           Case 2:20-cv-02178-JAD-NJK Document 19 Filed 01/27/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   MY DAILY CHOICE, INC.,
                                                           Case No.: 2:20-cv-02178-JAD-NJK
 8          Plaintiff(s),
                                                                          Order
 9   v.
10   NAVIENT SOLUTIONS, LLC, et al.,
11          Defendant(s).
12         Pending before the Court is a status report in which Defendants indicate that responses to
13 the complaint are now due on February 10, 2021, based on an agreement between the parties.
14 Docket No. 18. No such stipulation was filed or approved by the Court, however. See Local Rule
15 7-1(b). Accordingly, the parties must file, no later than January 29, 2021, a stipulation to extend
16 the deadline to respond to the complaint.1
17         IT IS SO ORDERED.
18         Dated: January 27, 2021
19                                                              ______________________________
                                                                Nancy J. Koppe
20                                                              United States Magistrate Judge
21
22
23
24
25
26
27
          1
            The Court cannot determine based on the status report whether good cause exists for an
28 extension because it does not state the reasons why the delay is sought. See Local Rule IA 6-1(a).

                                                    1
